Title: From Thomas Jefferson to George Jefferson, 22 March 1798
From: Jefferson, Thomas
To: Jefferson, George


          
            Dear Sir
            Philadelphia. Mar. 22. 98.
          
          I inclose you a bill of lading for a box containing a harpsichord, and another containing plants, sent by the Sloop Sally capt. Potter, who sails with a Northwester which will probably place him at our capes speedily. both packages should be sent up by water, and as the plants will fail unless they have a speedy passage I must pray your immediate attention to them, that they may go by the first boats to Milton.—be so good as to bear in mind what I lately wrote you that the box containing the chimney piece (formerly sent) is to wait at Richmond for further orders. I shall be glad to hear of the arrival of the John Brown & the Dove: as also to be apprised when & by what vessels you forward the two casks of wheat to Sr. John Sinclair, that I may write to him. I am Dear Sir
          Your affectionate friend & servt
          
            Th: Jefferson
          
        